Citation Nr: 0306436	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  00-20 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran retired from the United States Navy in July 1990 
with over 20 years of active military service.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied a compensable evaluation for the 
veteran's service-connected bilateral hearing loss.  The 
veteran subsequently perfected this appeal.

A hearing before the undersigned was held in February 2002.  
The veteran testified that he has a constant ringing in his 
ears.  The Board notes that examinations in March 2000 and 
January 2003 noted tinnitus and a relationship to military 
noise exposure has been suggested.  The Board construes these 
findings as an informal claim for entitlement to service 
connection for tinnitus and at this time, refers this matter 
to the RO for appropriate action.

Pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002), the Board undertook additional development on the 
above-listed issue.  VA outpatient records were obtained and 
in January 2003, the veteran underwent additional VA 
examination.  In February 2003, the veteran was furnished a 
copy of the newly received evidence and given an opportunity 
to respond.  See 38 C.F.R. § 20.903 (2002).  The veteran 
subsequently responded indicating that he had no further 
information at this time.


FINDINGS OF FACT

1.  In March 2000, the veteran's bilateral hearing loss was 
manifested by level II hearing in the right ear and level IV 
hearing in the left ear.

2.  In January 2003, the veteran's bilateral hearing loss was 
manifested by level IV hearing in the right ear and level V 
hearing in the left ear.

3.  The veteran has not submitted evidence tending to show 
that his service-connected bilateral hearing loss causes 
frequent hospitalizations or marked interference with 
employment beyond that contemplated in the schedular 
standards.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation, and no more, for 
the veteran's service-connected bilateral hearing loss are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(b)(1) (2002), 4.85, Diagnostic Code 6100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

The veteran was notified of the laws and regulations 
pertaining to the evaluation of hearing impairment in the 
July 2000 rating decision and the August 2000 statement of 
the case (SOC).  These documents also advised the veteran of 
the evidence of record and of the reasons and bases for 
denial.  At the February 2002 hearing, the veteran reported 
that he received hearing aids from the VA in Jamaica Plains.  
Outpatient records have been obtained.  The veteran has not 
identified additional records that need to be obtained.  In 
keeping with the duty to assist, the veteran was provided VA 
examinations in March 2000 and January 2003.  The veteran was 
told that he needed to report for VA examinations, which he 
did, and in a February 2003 letter was told that he could 
submit additional pertinent argument and/or evidence in 
response to the examination report and VA medical records and 
he indicated that he had no additional information at the 
time.  Furthermore, in light of the favorable decision to 
grant a compensable evaluation for the veteran's service-
connected bilateral hearing loss, a remand solely for the 
purpose of consideration of the VCAA would serve no useful 
purpose.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

The veteran was originally service-connected for high tone 
deafness, both ears, in February 1991 and assigned a 
noncompensable evaluation effective August 1, 1990.  A 
request for an increased evaluation for bilateral hearing 
loss was received in December 1999.  The veteran contends 
that the current noncompensable evaluation does not 
adequately reflect the severity of his disability.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2002); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2002).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Pursuant to VA's rating schedule, the RO evaluated the 
veteran's service-connected bilateral hearing loss under 
Diagnostic Code 6100.  The assignment of a disability rating 
for hearing impairment is derived by a purely mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Evaluations for defective hearing are based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, along with the 
average hearing threshold level as measured by puretone 
audiometry tests.  See 38 C.F.R. § 4.85 (2002).  "Puretone 
threshold average" is the sum of the puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. 
§ 4.85(d) (2002).  To evaluate the degree of disability for 
bilateral service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels, designated from 
level I for essentially normal acuity, through level XI for 
profound deafness.  See 38 C.F.R. § 4.85 (2002).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2002).  When the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(b) (2002).

In March 2000, the veteran underwent an examination for VA 
purposes performed by Brookline Hearing Services.  At this 
time, puretone thresholds in the right ear at 1000, 2000, 
3000, and 4000 Hertz were 30, 45, 60, and 65 respectively, 
with an average puretone threshold of 50.  Puretone 
thresholds in the left ear at 1000, 2000, 3000, and 4000 
Hertz were 35, 50, 65, and 70 respectively, with an average 
puretone threshold of 55.  Maryland speech discrimination 
testing revealed speech recognition ability of 88 percent in 
the right ear and 80 percent in the left ear.  

Considering these results, under Table VI the veteran has 
level II hearing in the right ear and level IV hearing in the 
left ear.  Applying the relevant numeric designations to 
Table VII, the evaluation for hearing impairment is 
noncompensable.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2002).

VA outpatient records indicate the veteran was seen in the 
audiology clinic in January 2001.  Based on the results of 
the March 2000 audiological evaluation, the diagnosis was 
mild sloping to severe mid to high frequency sensorineural 
hearing loss in both ears.  Hearing aids were ordered and the 
prognosis for successful hearing aid use was good.

The veteran underwent another VA examination in January 2003.  
The veteran's claims folder was reviewed.  At this time, 
puretone thresholds in the right ear at 1000, 2000, 3000, and 
4000 were 45, 55, 65, and 75 respectively, with a puretone 
threshold average of 60.  Puretone thresholds in the left ear 
at 1000, 2000, 3000 and 4000 were 45, 60, 65, and 80 
respectively, with a puretone threshold average of 63.  
Maryland speech discrimination testing revealed speech 
recognition ability of 78 percent in the right ear and 72 
percent in the left ear.  

Considering these results, under Table VI the veteran has 
level IV hearing in the right ear and level V hearing in the 
left ear.  Applying the relevant numeric designations to 
Table VII, the evaluation for hearing impairment is 10 
percent and an evaluation in excess of 10 percent is not 
warranted.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2002).

The veteran's reported puretone thresholds do not indicate an 
exceptional pattern of hearing impairment and therefore, the 
provisions of 38 C.F.R. § 4.86 are not for application.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2002).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
bilateral hearing loss and there is no objective evidence 
that it has a marked interference with employment.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  VAOPGCPREC 6-96 (1996).


ORDER

A 10 percent evaluation for bilateral hearing loss is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.  


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

